 1   DANIEL L. HARRALSON, BAR NO. 109322
     Attorney at Law
 2
     Post Office Box 26688-6688
 3   Fresno, California 93729
     Telephone (559) 486-4560
 4   Facsimile (559) 486-4320
     harralsonlaw@sbcglobal.net
 5
     Attorney for Defendant, TERRENCE GOLDBERG
 6

 7                               UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                    )
10   UNITED STATES OF AMERICA,                      ) Case No.: 1:17-CR 00143-DAD- BAM
                                                    )
11                      Plaintiff,                  ) STIPULATION TO CONTINUE
            vs.                                     ) SENTENCING HEARING; ORDER
12                                                  )
                                                    )
13   TERRENCE GOLDBERG                              ) Sentencing Date: December 5, 2018
                                                    ) Time: 10:00 a.m.
14
                       Defendant.                   ) Judge: Honorable Dale A. Drozd
                                                    )
15

16          IT IS HEREBY STIPULATED by and between the parties hereto, and through their
17   respective attorneys of record, that the sentencing hearing in the above captioned matter now set
18   for December 5, 2018, at 10:00 am, may be continued to February 4, 2019 at 10:00 am.

19          The continuance is requested by counsel for Defendant, TERRENCE GOLDBERG as

20
     Attorney Daniel L. Harralson is currently in Trial before The Honorable Rosemary
     McGuire in the Fresno Superior Court in Maria Banda Wash v. John Wash, et al, case #15 CE
21
     CG 00967and has been instructed by Judge McGuire to clear his calendar so as not to interfere
22
     with the ongoing trial.              .
23

24

25



                                                    -1-
 1   DATED: November 29, 2018             Respectfully Submitted,

 2                                        DANIEL L. HARRALSON ATTORNEY AT LAW

 3

 4
                                              /s/ Daniel Harralson

                                          DANIEL L. HARRALSON
 5
                                          Attorney for Defendant
 6

 7

 8
     DATED: November 29 , 2018            UNITED STATES ATTORNEYS OFFICE
 9

10
                                              /s/ David Gappa
11
                                          DAVID GAPPA
12
                                          Assistant United States Attorney
13

14
                                             ORDER
15

16          The court has reviewed and considered the stipulation of the parties to continue the
17   sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named

18   defendant currently scheduled for December 5, 2018, is continued until February 4, 2019, at

19   10:00 a.m. in courtroom 5 before District Judge Dale A. Drozd.

20
     IT IS SO ORDERED.
21
        Dated:    November 29, 2018
22
                                                          UNITED STATES DISTRICT JUDGE
23

24

25



                                                    -2-
